Exhibit 10.17

[g66041kci001.gif]ICU Medical, Inc.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of this first day of
January 2006, by and between ICU Medical, Inc., a Delaware corporation
(“Employer”), and George A. Lopez (“Employee”).

 

RECITALS

 

A.                                    Employer is engaged in the business of
developing and manufacturing safe medical connectors.

 

B.                                    Employer desires to continue to employ
Employee, and Employee desires to continue to be employed, on the terms and
conditions set forth in this Agreement.

 

C.                                    Prior to or contemporaneously with the
date of this Agreement, Employee and the Company have entered into an
Indemnification Agreement and a Confidentiality and Inventions Agreement.

 

AGREEMENT

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.                                      TERMS OF AGREEMENT

 

1.1                               Initial Term  The initial term of this
agreement shall begin on January 1, 2006 and shall continue until December 31,
2006 unless it is terminated earlier pursuant to Section 5.

 

1.2                               Renewal Terms           Notwithstanding
Section 1.1, this Agreement shall be extended and continue in effect, subject to
Section 5, until the earlier of (i) the execution by Employer and Employee of an
amendment extending this Agreement or a new employment agreement or (ii) March
31, 2007 if, but only if, at December 31, 2006 each of the following is true:

 

a.  This Agreement has not been terminated pursuant to Section 5 and Employer
has not notified Employee of a termination pursuant to Section 5;

 

b.  Neither Employer not Employee has notified the other of its or his intention
not to extend or renew this Agreement; and

 

1

--------------------------------------------------------------------------------


 

c.  The parties have not yet executed an amendment extending this Agreement or a
new employment agreement.

 

Neither this Agreement nor the employment of Employee will in any event continue
beyond March 31, 2007 unless Employer and Employee execute an amendment
extending this Agreement or a new employment agreement by such date.

 

2.                                      EMPLOYMENT

 

2.1                               Employment of Employee. Employer hereby hires
Employee as President and Chief Executive Officer. Employee hereby accepts such
employment on the terms and conditions of this Agreement.

 

2.2                               Position and Duties. Employee shall serve, as
President and Chief Executive Officer of Employer and shall have the general
powers and duties of management usually vested in that office in a corporation
and such other powers and duties as may be prescribed by the Board of Directors
or the Bylaws of Employer. In this position, Employee will report directly to,
and be subject to the supervision of the Board of Directors.

 

2.3                               Standard of Performance. Employee agrees that
he will at all times faithfully and industriously and to the best of his/her
ability, experience and talents perform all of the duties that may be required
of and from him/her pursuant to the terms of this Agreement. Such duties shall
be performed at such place or places as the interests, needs, business and
opportunities of Employer shall require or render advisable.

 

2.4                               Exclusive Service. Employee shall devote all
of his business energies and abilities and all of his productive time to the
performance of his duties under this Agreement (reasonable absences during
holidays and vacations excepted), and shall not, without the prior written
consent of Employer, render to others any service of any kind (whether or not
for compensation) that, in the opinion of Employer, would materially interfere
with the performance of his/her duties under this Agreement.

 

Employee shall not, without the prior written consent of Employer, maintain any
affiliation with, whether as an agent, consultant, employee, officer, director,
trustee or otherwise, nor shall s/he directly or indirectly render any services
of an advisory nature or otherwise to, or participate or engage in, any other
business activity.

 

3.                                      COMPENSATION

 

3.1                               Compensation. During the term of this
Agreement, Employer shall pay the amounts and provide the benefits described in
this Section 3, and Employee agrees to accept such amounts and benefits in full
payment for Employee’s services under this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.2                               Base Salary. Employer shall pay to Employee a
base salary of $ 500,000 annually in equal installments payable no less
frequently than semi-monthly.

 

3.3                               Incentive Bonus Compensation. Employee shall
be eligible to receive a bonus equal to $550,000 which is equal to one-hundred
ten (110%) percent of the base salary, as set forth in section 3.2 and an
additional bonus of $500,000. Terms and conditions of payment of these bonuses
shall be determined by the Compensation Committee, Board of Directors of
Employer.

 

3.4                               Fringe Benefits. Subject to Section 3.6 and
upon satisfaction of the applicable eligibility requirements, Employee shall be
entitled to all fringe benefits which Employer may make generally available from
time to time for its executive employees. Such benefits shall include without
limitation those available, if any, under any group insurance, profit sharing,
pension or retirement plans or sick leave policy.

 

3.5                               Vacation and Holiday. Employee shall be
entitled to vacations and holidays in accordance with Employer’s policies in
effect from time to time and published in the Employer’s Employee Handbook.
Employee is entitled to additional vacation time entirely at the sole discretion
of employee.

 

3.6                               Deduction from Compensation. Employer shall
deduct and withhold from all compensation payable to Employee all amounts
required to be deducted or withheld pursuant to any present or future law,
ordinance, regulation, order, writ, judgment, or decree requiring such deduction
and withholding.

 

3.7                               Disability Severance Benefits. Should
Employee’s employment hereunder be terminated by reason of his/her total
disability, Employer shall pay Employee, within 30 days of termination, a lump
sum severance payment equal to 50% of the base salary in Section 3.2, and
regularly accrued salary for any pay periods worked by the employee, but not
paid. Total disability means Employee is unable to perform his/her duties for a
consecutive period of six months due to bodily injury or sickness, including
mental or nervous disorder, as determined by a physician selected by Employer,
and while disabled s/he does not engage in any employment for wage or profit.

 

Employer’s obligation to pay disability severance benefits shall be reduced by
any payments for which s/he and his/her dependents are eligible under the
Federal Social Security Act, and any payment to which s/he is eligible under the
Worker’s Compensation Law, Unemployment Insurance Code or other similar
legislation, or under any other plan or insurance maintained and paid for by
Employer providing benefits for loss of time from disability or unemployment.

 

4.                                      REIMBURSEMENT OF EXPENSES

 

Employer shall pay to or reimburse Employee for those travel, promotional and
similar expenditures incurred by Employee which Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and

 

3

--------------------------------------------------------------------------------


 

business character, provided that the nature and general amount of such
expenditures is either in accordance with the Company’s policies announced from
time to time or approved in advance.

 

5.                                      TERMINATION

 

5.1                               Termination Date. The date on which this
Agreement terminates shall be the “Termination Date.” After the Termination
Date, Employee shall not be employed by Employer, Employer shall promptly pay to
Employee any compensation under this Agreement accrued but unpaid as of that
date, and Employee shall not be entitled to any compensation from Employer for
the performance by Employee after that date of any obligations of Employee to
Employer under this Agreement.

 

5.2                               Termination Without Cause. Without cause,
Employer may terminate this Agreement at any time for any reason, or no reason
(including without limitation the Employee’s disability as a result of any
physical or mental condition that Employer determines will prevent Employee from
performing the essential functions of the job, with or without reasonable
accommodation) by giving Employee 60 days written notice. If requested by
Employer to do so, Employee shall continue to perform his/her duties under this
Agreement during such 60 day period. This Agreement shall automatically and
without further action of Employer terminate on the death of Employee.

 

5.3                               Termination For Cause. Employer may terminate
this Agreement at any time without prior notice for “cause” or in the event that
Employee does not cure a breach of any provision of this Agreement within five
days after Employer delivers demand to Employee to cure such breach. For this
purpose, “cause” shall include, without limitation, (i) Employee’s
insubordination, meaning the willful failure to conform to or conduct
himself/herself in accordance with the policies and standards of Employer or the
refusal to perform the duties assigned pursuant to Section 2 or assigned by the
Board of Directors; (ii) the dishonesty of Employee; (iii) Employee’s conviction
for a felony or for fraud, embezzlement or any other act of moral turpitude;
(iv) any willful violation by Employee of laws or regulations applicable to
Employer’s business; or (v) Employee’s gross negligence or willful misconduct in
the performance of his/her duties under this Agreement which would adversely
affect the business or reputation of Employer. A termination by Employee at any
time after the occurrence of an event which would constitute cause for
termination by Employer shall be considered a termination by Employer for cause.

 

5.4                               Return of Employer Property. Within five days
after the Termination Date, Employee shall return to Employer all products,
books, records, forms, specifications, formulae, data processes, designs, papers
and writings relating to the business of Employer, including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him/her by Employer to use computer programs or software
shall be revoked on the Termination Date.

 

4

--------------------------------------------------------------------------------


 

6.                                      NONCOMPETITION

 

6.1                               Noncompetition During Employment. During the
term of this Agreement, Employee shall not, without the prior written consent of
Employer, directly or indirectly render services of a business, professional, or
commercial nature to any person or firm, whether for compensation or otherwise,
or engage in any activity directly or indirectly or as an officer, director,
employee, consultant, or holder of more than one (1%) percent of the capital
stock of any other corporation. Otherwise, Employee may make personal
investments in any other business so long as these investments do not require
him/her to participate in the operation of the companies in which s/he invests.

 

6.2                               Non-solicitation. Employee acknowledges that
s/he will have access at the highest level to, and the opportunity to acquire
knowledge of, valuable, confidential and proprietary information relating to the
business of the Company and, accordingly, in order to preserve the value of such
information for the Company, Employee covenants and agrees as follows:

 

(a)                                  Employee shall not, during the term of this
Agreement and for a period of one year following the termination of this
Agreement for any reason, without the prior written consent of the Company,
directly or indirectly offer employment to, or engage the services of, persons
who were employed in the Company during the 12 month period preceding such
termination date.

 

(b)                                 The Employee shall not, during the term of
this Agreement and for a period of one year following termination of this
Agreement for any reason, solicit, for himself or others, any person or entity
which was a customer of the Company on such termination date.

 

7.                                      OTHER PROVISIONS

 

7.1                               Compliance With Other Agreements. Employee
represents and warrants to Employer that the execution, delivery and performance
of this Agreement will not conflict with or result in the violation or breach of
any term or provision of any order, judgment, injunction, contract, agreement,
commitment or other arrangement to which Employee is a party or by which s/he is
bound, including without limitation any agreement restricting the sale of
products similar to Employer’s products in any geographic location or otherwise.
Employee acknowledges that Employer is relying on his/her representation and
warranty in entering into this Agreement, and agrees to indemnify Employer from
and against all claims, demands, causes of actions, damages, costs or expenses
(including attorneys’ fees) arising from any breach thereof.

 

7.2                               Injunctive Relief. Employee acknowledges that
the services to be rendered under this Agreement and the items described in
Sections 5.4, 6 and 7 are of a special, unique and extraordinary character, that
it would be difficult or impossible to replace such services or to compensate
Employer in money damages for a breach of this Agreement. Accordingly, Employee
agrees and consents that if s/he violates any of the provisions of this
Agreement, Employer, in addition to any other rights and remedies available
under this Agreement or otherwise, shall be entitled to temporary and permanent
injunctive relief, without the necessity of proving actual damages and without
the necessity of posting any bond or other undertaking in connection therewith.

 

5

--------------------------------------------------------------------------------


 

7.3                               Attorneys’ Fees. The prevailing party in any
suit, arbitration or other proceeding brought to enforce any provisions of this
Agreement, shall be entitled to recover all costs and expenses of the proceeding
and investigation (not limited to court costs), including attorneys’ fees at the
hourly rates usually charged by that party’s attorneys.

 

7.4                               Nondelegable Duties. This is a contract for
Employee’s personal services. The duties of Employee under this Agreement are
personal and may not be delegated or transferred in any manner whatsoever, and
shall not be subject to involuntary alienation, assignment or transfer by
Employee during his/her life.

 

7.5                               Entire Agreement. This Agreement is the only
agreement and understanding between the parties pertaining to the subject matter
of this Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter. Notwithstanding the
foregoing, the parties intend to be bound by the terms of the Indemnification
Agreement and the Confidentiality and Inventions Agreement, the Retention
Agreement entered into as of April 18, 2001, and the Long-Term Retention Plan,
which govern the relationship of the parties with respect to subject matter of
those respective agreements.

 

7.6                               Governing Law. The validity, construction and
performance of this Agreement shall be governed by the laws, without regard to
the laws as to choice or conflict of laws, of the State of California.

 

7.7                               Severability. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions, and this Agreement shall be construed in all respects as
if any invalid or unenforceable provision were omitted.

 

7.8                               Amendment and Waiver. This Agreement may be
amended, modified or supplemented only by a writing executed by each of the
parties. Either party may in writing waive any provision of this Agreement to
the extent such provision is for the benefit of the waiving party. No waiver by
either party of a breach of any provision of this Agreement shall be construed
as a waiver of any subsequent or different breach, and no forbearance by a party
to seek a remedy for noncompliance or breach by the other party shall be
construed as a waiver of any right or remedy with respect to such noncompliance
or breach.

 

7.9                               Binding Effect. The provisions of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and permitted assigns.

 

7.10                        Notice. Any notices or communications required or
permitted by this Agreement shall be deemed sufficiently given if in writing and
when delivered personally or 48 hours after deposit with the United State Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:

 

(a)                                  If to Employer, to the principal office of
Employer in the State of California, marked “Attention: President”; or

 

6

--------------------------------------------------------------------------------


 

(b)                                 If to Employee, to the most recent address
for Employee appearing in Employer’s records.

 

7.11                        Headings. The sections and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

EMPLOYER

 

 

 

 

 

ICU MEDICAL, INC.

 

 

 

 

 

 

 

 

By

/s/ Michael T. Kovalchik, III, MD

 

March 6, 2006

 

Michael T. Kovalchik, III, MD

date

 

Chairman, Compensation Committee

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

By

/s/ George A. Lopez, M.D.

 

March 3, 2006

 

George A. Lopez, M.D.

date

 

President and C.E.O.

 

 

7

--------------------------------------------------------------------------------